Citation Nr: 0941823	
Decision Date: 11/03/09    Archive Date: 11/09/09

DOCKET NO. 02-20 377A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to waiver of recovery of an overpayment of VA 
pension benefits in the amount of $46,232.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Willett, Counsel


INTRODUCTION

The Veteran served on active duty from October 1951 to August 
1952 and from April 1954 to November 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2001 decision by the RO's Committee on 
Waivers and Compromises (Committee) to deny waiver of 
recovery of the subject overpayment. The Veteran perfected an 
appeal of that decision.

In a statement of August 2008, the Veteran makes a claim of 
service connection for several disabilities.  This matter is 
not ripe for appellate review and is referred to the RO for 
appropriate action.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009). 38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The evidence of record tends to show that the Veteran did 
not notify VA prior to 2000 that he and his spouse were 
legally separated without a comingling of funds.

2. In August 2000, based on information showing that the 
Veteran's spouse received income in excess of $30,000 for 
1997 and 1998, the Veteran's VA pension benefits award was 
retroactively terminated, effective February 1, 1997, giving 
rise to an overpayment in the amount of $46,232.00.

3. The overpayment was validly created.

4. The creation of the overpayment was not due to the 
Veteran's fraud, misrepresentation, or bad faith.

5. The Veteran was at fault with respect to the creation of 
the overpayment by failing to inform VA of any change in his 
spouse's income status in 1997 and 1998.

6. There was no fault on the part of VA with respect to the 
creation of the overpayment.

7. Recovery of the overpayment would not defeat the purpose 
of paying VA dependency pension benefits.

8. Allowing the Veteran to retain the benefits he erroneously 
received would result in unjust enrichment to the Veteran.

9. The Veteran did not relinquish a valuable right or incur a 
legal obligation based on the overpayment of $46,232.00.

10. Recovery of the overpayment will not cause the Veteran 
undue hardship.


CONCLUSIONS OF LAW

1. The charged indebtedness in the amount of $46,232.00 was 
validly created. 
38 U.S.C.A. § 1115 (West 2002); 38 C.F.R. §§ 3.4, 3.57 
(2009); 
Schaper v. Derwinski, 1 Vet. App. 430, 434-35 (1991); 
VAOPGCPREC 6-98 
(April 24, 1998).

2. There has been no showing of fraud, misrepresentation, or 
bad faith on the part of the Veteran in the creation of the 
overpayment. 38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 
1.962, 1.963, 1.965 (2009).

3. Recovery of an overpayment of pension benefits in the 
amount of $46,232.00 would not be against equity and good 
conscience. 38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 
1.962, 1.963, 1.965 (2009).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks a waiver of overpayment of pension benefits 
in the amount of $46,232.

The law provides that there shall be no collection of an 
overpayment, or any interest thereon, which results from 
participation in a benefit program administered under any law 
by VA when it is determined that collection would be against 
equity and good conscience. The term "overpayment" refers 
only to those benefit payments made to a designated living 
payee or beneficiary in excess of the amount due or to which 
such payee or beneficiary is entitled. 38 U.S.C.A. § 5302(a); 
38 C.F.R. § 1.962.

Absent fraud, misrepresentation, or bad faith, a waiver of 
indebtedness may be authorized in a case in which collection 
of the debt would be against equity and good conscience. 38 
U.S.C.A. § 5302(b); 38 C.F.R. §§ 1.962, 1.963, 1.965. In 
essence, "equity and good conscience" means fairness to both 
the appellant and to the government.

"Equity and good conscience" involves a variety of elements: 
(1) fault of the debtor (where the actions of the debtor 
contribute to creation of the debt); (2) balancing of faults 
(weighing fault of the debtor against VA fault); (3) undue 
hardship (whether collection would deprive debtor or family 
of basic necessities); (4) defeat the purpose (whether 
withholding of benefits or recovery would nullify the 
objective for which benefits were intended); (5) unjust 
enrichment (failure to make restitution would result in 
unfair gain to the debtor); and (6) changing position to 
one's detriment (reliance on VA benefits results in the 
relinquishment of a valuable right or incurrence of a legal 
obligation). See 38 C.F.R. § 1.965(a). The list of elements 
contained in the regulation is not all inclusive. Ridings v. 
Brown, 6 Vet. App. 544, 546 (1994). Particular emphasis is, 
therefore, placed upon the elements of the fault of the 
debtor and undue hardship. 38 C.F.R. § 1.965(a).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record. See 38 U.S.C.A. 
§ 7104(a). When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102. In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a Veteran 
need only demonstrate that there is 'an approximate balance 
of positive and negative evidence' in order to prevail." To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim. See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

In determining whether a waiver of overpayment is 
appropriate, VA's (and the Board's) inquiry is focused on 
three distinct questions. First, VA must determine if the 
overpayment at issue was validly created. See Schaper v. 
Derwinski, 
1 Vet. App. 430, 434-35 (1991) [noting that before 
adjudicating a waiver application, the lawfulness of the 
overpayment must first be decided]; see also VAOPGCPREC 6-98 
[holding that where the validity of the debt is challenged, 
that issue must be developed before the issue of entitlement 
to a waiver of the debt can be considered]. For obvious 
reasons, in the absence of a valid debt, no further inquiry 
is necessary. 

Second, if the debt is valid, VA must determine if fraud, 
misrepresentation or bad faith played a role in its creation. 
If it did, waiver of the overpayment is automatically 
precluded, and further analysis is not warranted. 
See 38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 1.962, 
1.963(a), 1.965(b) (2009); see also Ridings v. Brown, 6 Vet. 
App. 544 (1994) [holding that the Board must independently 
address the matter of bad faith before addressing whether 
waiver would be appropriate].

Finally, after it has been determined that the debt is valid 
and that fraud, misrepresentation and/or bad faith had no 
part in its creation, VA must then consider whether 
collection of the debt would be against equity and good 
conscience. See 38 U.S.C.A. § 5302(b) (West 2002); 38 C.F.R. 
§§ 1.962, 1.963, 1.965 (2009). The resolution of this 
question involves the consideration of various elements 
including, inter alia, the fault of the debtor, the fault of 
VA, undue hardship, unjust enrichment, whether collecting the 
debt would defeat the purpose of the benefit, and whether the 
Veteran changed his position to his detriment as a result of 
the overpayment.

The Board will address these three areas of consideration in 
turn.

Creation of the overpayment

There is no question that there was an overpayment of VA 
benefits. The Board must initially determine whether that 
overpayment was validly created. The Court has held that 
before adjudicating a waiver application, the lawfulness of 
the overpayment must first be decided.

The Committee has charged the Veteran with a $46,232.00 
overpayment of pension benefits. In August 2000, VA obtained 
an IRS "income match" showing his wife's income as 
$34,310.74 during 1997 and $39,412.48 during 1998. The 
Veteran has not disputed the amount of the charged 
indebtedness; rather, he requests a waiver of repayment of 
the debt, and claims to have notified VA in 1996 that he and 
his wife had separated.  See statement of March 2008.

After having carefully considered the matter, and for the 
reasons expressed, the Board believes that the overpayment 
was validly created. Again, VA received information showing 
income in excess of $30,000 for both 1997 and 1998. The 
Veteran does not contend that this is an error. Rather, the 
Veteran contends that he and his wife were separated in from 
1996 through November 2000, and that her income should not be 
counted as household income during the years during which the 
overpayment allegedly occurred. See February 2009 Travel 
Board Hearing transcript at pages 4 - 5. 

However, the Veteran failed to notify VA of the separation in 
a timely fashion. A review of the claims folder reveals that 
the Veteran did not submit an Improved Pension Eligibility 
Verification Report (VA Form 21-0517-1) at any time in 1997 
or 1998. In fact, no such report was received between 
February 1994 and September 2000. The September 2000 report 
notes that the couple separated in 1996. This report, 
however, was received more than two years after the debt was 
incurred.

The Veteran contends that he did notify VA timely of the 
separation. He refers to a 1997 letter in his February 2009 
hearing testimony. The claims folder contains a November 1997 
handwritten note on the bottom of a VA letter. The note 
states that the Veteran was 66, soon to be 67 at the time, 
and that his wife lived at his home "when she wants to," 
but that he had gotten too old to worry about whether she 
lives there or is leaving. He clearly stated that sometimes 
she is there and sometimes she is not. While this statement, 
again the only one received during the relevant time frame, 
is indicative of the possibility of some marital problems at 
the time, it can not be deemed timely notification in the 
change in marital status of the Veteran. The Veteran's wife 
was not permanently out of the home as of November 1997, 
according to this writing.

In short, the overpayment was validly created, because VA 
received no information in the relevant time period by which 
to assume that the Veteran was separated. That is, the 
Veteran was receiving VA pension benefits in 1997 and 1998, a 
time during which he was married and VA had no reason to 
think otherwise. VA later learned of his spouse's income for 
that period, which deemed him ineligible for pension and 
assessed the overpayment of benefits. Because the Veteran did 
not notify VA of any change in marital status until 2000, 
several years after the overpayment was incurred, the 
overpayment was validly created. The Board notes that shortly 
after notification of the debt, the Veteran and his wife have 
stated that they reunited and are still together in the home. 
See spouse's September 2001 statement.

Fraud, misrepresentation, or bad faith

If there is an indication of fraud, misrepresentation or bad 
faith in the creation of the overpayment, waiver of the 
overpayment is automatically precluded, and further analysis 
is not warranted. See 38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.962, 
1.963(a), 1.965(b). The Committee determined that the Veteran 
had not demonstrated bad faith in creating the overpayment. 
See August 2001 Decision on Waiver of Indebtedness. It is, 
however, the Board's responsibility to consider the matter of 
bad faith on a de novo basis. See Ridings, supra.

The term "bad faith" generally describes unfair or deceptive 
dealing by someone who seeks to gain by such dealing at 
another's expense. An appellant's conduct in connection with 
an overpayment exhibits bad faith if such conduct, although 
not undertaken with actual fraudulent intent, is undertaken 
with intent to seek an unfair advantage, with knowledge of 
the likely consequences, and results in a loss to the 
government. See Richards v. Brown, 9 Vet. App. 255 (1996); 38 
C.F.R. § 1.965(b).

Although the evidence indicates that the Veteran was 
receiving pension benefits for many years and periodically 
notified of the need to report changes in the number and 
status of his dependents, and the effect such changes would 
have on his entitlement to VA benefits [see the June 1979, 
March 1986, March 1987 and February 1988 benefits award 
letters], and that the Veteran knew he was to report his 
wife's income [see May 1983 Veteran statement], there is no 
indication that he in fact read and willfully disregarded the 
information provided by VA, especially during the time period 
at hand. In fact, the record is devoid of information sent to 
the Veteran in 1997 and 1998, so the Board simply cannot find 
that the Veteran received and willfully disregarded any 
information or request for information during that time. The 
evidence does not indicate that the Veteran deliberately 
acted with the intent to seek an unfair advantage, with 
knowledge of the likely consequences. It appears, instead, 
that the error was of omission rather than commission.

The Board finds, therefore, that the Veteran did not commit 
fraud, misrepresentation, or bad faith, and that there is no 
statutory bar to waiver of recovery of the overpayment.

Equity and good conscience

As indicated above, the phrase "equity and good conscience" 
means arriving at a fair decision between the obligor and the 
government. In making this determination, consideration will 
be given to six enumerated elements, which include fault of 
Veteran and undue hardship. See 38 C.F.R. § 1.965(a); see 
also Cullen v. Brown, 
5 Vet. App. 510 (1993) [when determining whether recovery is 
against equity and good conscience, the Board must analyze 
all six factors].

The definition of fault is "the commission or omission of an 
act that directly results in the creation of the debt." 
Veterans Benefits Administration Circular 20-90-5, (Feb. 12, 
1990). Fault should initially be considered relative to the 
degree of control the appellant had over the circumstances 
leading to the overpayment. If control is established, even 
to a minor degree, the secondary determination is whether the 
appellant's actions were those expected of a person 
exercising a high degree of care, with due regard for the 
appellant's contractual responsibility to the Government. The 
age, financial experience, and education of the appellant 
should also be considered in these determinations.

A person who is a recipient of VA pension benefits must 
notify VA of all circumstances that will affect his 
entitlement to receive the benefit being paid. As indicated 
above in the discussion of bad faith, there is no evidence 
that the Veteran actually read and disregarded information 
supplied by VA concerning the effect of changes in the status 
of his dependents, and the requirement that he report such 
changes. However, although this may lead to a conclusion that 
bad faith did not exist, it does not absolve the Veteran of 
fault. See Jordan v. Brown, 
10 Vet. App. 171 (1997) [professed ignorance of the 
controlling regulation or the failure to read relevant 
notices does not alleviate fault]. Even if the Veteran did 
not read instructions from VA, persons dealing with the 
Government are charged with knowledge of federal statutes and 
lawfully promulgated agency regulations "regardless of actual 
knowledge of what is in the (r)egulations or of the hardship 
resulting from innocent ignorance." See Morris v. Derwinski, 
1 Vet. App. 260, 265 (1991), citing Fed. Crop Ins. Corp. v. 
Merrill, 33 U.S. 380, 384-85; 68 S.Ct. 1, 3; 92 L.Ed. 10 
(1947).

The overpayment in this case is solely due to the Veteran's 
failure to report his spouse's income in 1997 and 1998. 
Again, the Board finds that there is no indication that the 
Veteran was legally separated at any time; only a statement 
that in 1997 the Veteran's wife came and went from the 
household as she wished. As stated above, in prior years, the 
Veteran confirmed his knowledge that he did have to report 
the spouse' income. See May 1983 statement. Here, he does not 
contend that he did not know that the spouse's income needed 
to be reported; rather, he contends that the spouse's income 
should not be counted against him due to their marital strife 
at that time. Yet, there is no evidence to suggest a legal 
separation without comingling of funds at any time, only that 
she came and went from the household as she wished. 

The record is devoid of evidence of any sort during 1997 or 
1998, outside of the IRS report showing the spouse's income. 
Once discovered, VA immediately began the process of 
terminating the Veteran's pension benefits. Because there was 
no reason not to count the spouse's income as household 
income, VA is not at fault in the creation of this 
overpayment.

The Board does not doubt that the Veteran believes his 
spouse's income should not be considered. He maintains that 
even today her income should not be considered since she does 
not allow him access to it. His spouse attempted to confirm 
that in writing. See September 2001 handwritten statement. 
However, she also suggests that she pays rent and buys food, 
thus her income contributes to that of the household. Either 
way, marital strife within the household in 1997 and 1998 
does not relieve the Veteran of his duty to inform VA of 
changes that would crucially impact his entitlement to 
benefits, nor do they contradict the requirement that 
overpayments must be repaid. 

Regarding the element of defeating the purpose of the 
intended benefit, the purpose of a non service connected 
pension benefit is to provide income to a disabled Veteran 
that is unable to work due to non service connected 
disabilities. Household income is a factor, as a lack thereof 
is exactly what the benefit intends to replace. Ignoring 
significant household income and allowing the Veteran to 
receive the benefit in addition thereto, would indeed defeat 
the purpose of the pension. Recovery of the overpayment would 
not nullify the objective for which the pension benefits were 
intended because the Veteran is simply not entitled to 
pension with the level of household income reported in 1997 
and 1998. Accordingly, requiring the Veteran to repay 
benefits received in 1997 and 1998 does not defeat the 
purpose of the intended benefit.

The Board further finds that failure to make restitution of 
the overpayment would result in unjust enrichment to the 
Veteran. In effect, a waiver of this overpayment would allow 
the Veteran to realize a gain (receipt of pension benefits 
paid that he was not entitled to) based on his failure to 
timely notify VA of his spouse's income. Allowing the Veteran 
to realize any gain from such conduct would clearly result in 
unjust enrichment.

The Board also has considered the factor of whether the 
Veteran's reliance on the pension benefits caused him to 
change his position to his detriment. However, there is no 
evidence of record indicating that receipt of pension 
benefits otherwise caused the Veteran to relinquish a 
valuable right or to incur a legal obligation.

Finally, with respect to undue hardship, the August 2001 
Committee decision indicated that, at the time, the Veteran's 
earnings were not clear. There was no indication that his 
expenses exceeded his monthly income and the Committee found 
that collection was within the bounds of equity and good 
conscience. See August 2001 Committee decision. A review of 
the evidence submitted since then shows that the Veteran's 
spouse does, in fact, reside with him and pay for household 
bills, including rent and food, using her income. See 
September 2001 spouse statement. While the Veteran maintains 
that he has not worked for many years, his spouse's income is 
reported in some recent years as $49,721 and $55.654. See 
2000 Income Tax Return and March 2008 Improved Pension 
Eligibility Verification Report. 

In light of the above, the Board finds that recovery of the 
overpayment would not cause an undue hardship, depriving the 
Veteran of basic necessities. While he does not work, his 
spouse lives in the household and contributes her income to 
the household expenses, whether or not the Veteran himself 
has direct access to the funds. Because of the level of 
household income, the Veteran became ineligible for the 
benefit; thus, because of the continuing level of household 
income it is reasonable to require the Veteran to repay the 
debt.

The Board's inquiry is not necessarily limited to the six 
factors discussed above. However, there is nothing in the 
record which suggests that any other reason for waiver of the 
charged indebtedness exists, and the Veteran and his 
representative have pointed to none.

Based on the Veteran's fault in the creation of the 
indebtedness, lack of fault on the part of VA, the fact that 
he was unjustly enriched via the overpayment from VA, and his 
proven ability by way of household income to repay the 
charged indebtedness in its entirety, the Board concludes 
that a waiver of overpayment of VA pension benefits is not 
warranted.

Duties to Notify and Assist

The Board is generally required to ensure that the VA's 
duties to notify and assist obligations have been satisfied. 
38 U.S.C.A. §§ 5103, 5103A (West 2002). While it does not 
appear that the Veteran was provided notice consistent with 
the requirements of 38 U.S.C.A. § 5103(a) in this matter, it 
is not clear that such notice is necessary in this case.

In Barger v. Principi, 16 Vet. App. 132 (2002), the United 
States Court of Appeals for Veterans Claims (Court) held that 
the VA's duties to notify and assist are not applicable in 
certain cases, pointing out that the statute in issue in that 
case was not found in Title 38, United States Code, Chapter 
51. Likewise, the statute at issue in this matter is not 
found in Chapter 51, but rather is found in Chapter 53 of 
Title 38, United States Code.

Nevertheless, the record reflects that the Veteran has been 
made aware of the evidence necessary to substantiate his 
claim and that all relevant and probative evidence necessary 
to equitably decide this claim has been obtained. In this 
regard, the relevant and probative evidence consists of 
information regarding the Veteran's family's income between 
1997 and 2008, as well as information regarding his marital 
status during that time. There does not appear to be any 
outstanding evidence that needs to be obtained, and the 
Veteran and his representative have not made the RO or the 
Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal. They have 
also not argued that any error or deficiency in the 
accomplishment of the duty to notify and duty to assist has 
prejudiced the Veteran in the adjudication of his appeal. 
Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. April 5, 2006). Therefore, the Board believes that 
no purpose would be served by returning this case to the RO 
for the purposes of providing any additional notice or 
assistance.


ORDER

The Veteran's request for a waiver of recovery of an 
overpayment of VA pension benefits in the amount of $46,232 
is denied.




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


